Case 1:21-cv-10967-KAR Document 1-1 Filed 06/09/21 Page 1 of 8

Affidavit of Howell Miller
In Support of Writ of Habeas Corpus

State of Massachusetts Ss:
)

Worcester County

I Howell Miller being of the age of the Majority and being
sound in mind and body, am competent to make this Affidavit and do
swear before God Almighty and Affirm under penalty of per jurg that
the following is true and correct from my personal knogiedge_and ©
personal experience, and where I quote or reference awgther; a bdy-n

a
lieve that quote or reference to be correct and true, cis diPly om
Sworn; depose, and says: =o = a

> <3 Ti

o5 * 5

o of m
Notice: This Affidavit is made in good faith and not for inj@ry to

anyone or their commercial intrest.

(1)"Enacted on December 21, 2018,the First Step Act (FSA; hereinafter
“The Act") was the result of a bipartisan legislative affort to
moderately overhaul the criminal justice system...Congress aimed
to enhance public safety by improving the effectiveness and eff-

iciency of the federal prison system with offender risk and needs

assessment, individual risk reduction. HR Rep.No 115-699 at 22 (2018)."

See United States V. Simmons,375 F.Supp.3d 379 (2nd Circuit, 2019).

The Act authorized:

"§3632(a). Not later then 210 days after the date of enactment of
enactment of this Subchapter [july 19,2019], the Attorney General,
in consultation with the Independent Review Committee authorized by
the First Step Act of 2018, shall develop and release publicly on
the department of Justice website, a Risk and Needs Assessment Sys-
tem, which shall be used to--§3632(a)(1) Determine the recidivism
risk of each prisoner as having a minimum, low, medium, or high risk
of recidivism." |

1 of 8
Case 1:21-cv-10967-KAR Document1-1 Filed 06/09/21 Page 2 of 8

1.2
On 03/07/2012 Petitioner was arrested by the D.E.A. and brought in

federal custody. Mr.Miller has been credited by the, U.S.D.C. with
804 days of jail credits.

1.3 |
On 12/30/2019 Federal Bireau of Prisons ("FBOP") via FMC DEVENS

Gase Manager P.Surowaniec, conducted the initial. Risk and Needs
Assessment Tool Targeting Estimated Risk and Need (PATTERN) tool,

|
and I was determined to have a "LOW" risk of recidivism. Therefore,

I am in full compliance of the above subchapter.

(2)tNext, Case Manager P.Surowaniec completed The Act's determination

and assignment of Evidence-Based Recidivism Reduction Programming

of the Risk and Needs Assessment System.

2.1 "§3632. [D]letermine the type and amount of Evidence-Based Reci-
divism Reduction Programming that is appropriate for each prisoner,

and assign each prisoner to such programming accordingly."

2.2 On multiple occasiions,including the 10/08/2020 « 3/20/2021 unit
Team Meetings, Case Manager P.Surowaniec determined and assigned
Evidence Based Recidivism Reduction Programming and Productive Act-

ivities for me to participate in; and currnetly attending classes;

i
‘

Release Preparation Program(RPP). Non-Residential Drug Treatment
Program, And Basic Cosnitive Skills.

A copy of the records given to me at the conclustion of the unit
Eé4m méétings is attached as Exhibit 1.

2 of 8
Case 1:21-cv-10967-KAR Document 1-1 Filed 06/09/21 Page 3of8

(3) Case Manager P.Surowaniec informed me on 4/18/2020 that his assignment met
§3635(3) requirements of The Act.

3.10 "§3635(3). The term Evidence-Rased Recidivism Reduction Program means

either a group or individual activity that---
(A) has been shown by empirical evidence to reduce recidivism or is based
on research indicating that its likely to be effective in reducing recidivism;
(B) is designed to help prisoners succeed in their communities upon release
from prison; and
(C) may include----

(iv) academic classes

(vii) substance abuse treatment

(viii) vocational training

(ix) faith-based classes or services

(xi) a prison job, including through a prison work program"

3.2 Per Case Manage P.Surowaniec assignment, JI have successfully participated
and continue to participate in FEvidence-Rased Recidivism Reduction Programming
as follows --

1. Health and Wellness Throughout the Lifespan (3 hrs.)
2.: Microsoft Word 12:320-2:30 M-F Rppf/Growth (110 hrs.)
3. Microsoft Fxcel 12:30 - 2:30 M-F Rpp 6/Grouth (110 hrs.)

 

 

 

 

 

4.: Microsoft Power Point 12:30 - 2:30 M-F Rpp/Grouth (110 Hrs.)
5. Priciples of Constretion 7:30 ----~~--------------~(120 Hrs.)
6. Employment RPP 2/ Remsume---- --- (5 Hrs.)
7. Home Construction Skills ---(16 Hrs.)
&. Home Construction Skills ------------ ---- (16 Hrs.)
9. FMC Devens Health Fair ----------------------------- (2 Hrs.)
10. Rlood Pressure --~---------~-- --7-- (1 Hr)
11. Money Smart RPP 3 / Finance ---~--------------------(10Hrs.)
12. Weight Loss RPP 1/ Health’ (1 Hr.)
13. Healthy Steps Older Adult --- (Sar tome wn ana-------(3 Ars. )
14. National Diahetes -----------~------------- ---. ---(16 Hrs.)

3 of &
3.

(4

4

Case 1:21-cv-10967-KAR Document 1-1 Filed 06/09/21 Page 4 of 8

3
A copy of the official Federal Bureau of Prisons Evidence-Based

Recidivism Reduction Program and Productive Activities publication,
along with the "Inmate Education Data Transcript," and Individualized
needs plan which reflects my programming participation, is attached
as Exhibit 2.

)The Act provides at:

4.1 "§3632(d)(4)(A). A prisoner who successfully completes Evidence
Rased Recidivism Reduction Programming or Productive Activities,
shall earn time credits as follows:

(i) A prisoner shall earn 10 days of time credits for every 30 days
of successful participation in Evidence-Based Recidivism Reduction
Programming or Prductive Activities

(ii) A prisoner determined by the Bureau of Prisons to be at a min-
imum or low risk of recidivating. who, over 2 consecutive assessmets,
has not increased their risk of recidivism, shall earn an additional
5 days of time credits for every 30 days of successful participation
in Evidence-Based Recidivism Reduction Programming or Productive
Activities.” i
.2 Case Manager P.Surowaniec completed the second consecutive Risk

and Needs Assessment Pattern score on 3/23/2021 and again determined
that I ama "LOW" risk of recidivism under First Step Act eligibility;
which triggers a grant of an "additional 5 days of time credits for
every 30 days of successful participation in Evidence-Based Recidivism
Reduction Programming or Productive Activities" under The Act, vesting
me with a total of 15 days credits for every 30 days of programming.

Copy of said status is attached hereto as& Exhibit 3.

3. I have been successfully varticipating in The Act's authorized
Evidence-Based Recidivism Reduction Programming and Productive Act-
ivities since The day of the Act(12/21/2018), and Continuing this
conduct, on 4/25/2021, I will have programmed for 335 days and,
pursuant to The Act's grant of earn dimunition credits that reduce
my time in captivity by programming, I will have earned 168 days of

The Act's time credits,

4 of 8
Case 1:21-cv-10967-KAR Document 1-1 Filed 06/09/21 Page 5 of 8

4.4 Here are the actual calculations as follow according to FSA,
Working "A Prison Job §3635(3)(c)(xi) As a Hospital Orderly I have
accumulated Appox. 2147 of working hours, and 16 correctional services
hours totaling= 2,163 Working Hours

Now based off of Vocational training. Substance Abuse Treament. Aca-
demic Classes & Faith-Based Classes or Services §3635(3)(C)(Civ), (vii),
(viii),&(ix) Those Hours totaling 323

2163

+523

2,686 hours divied by 8 hr day = 335 days (11.16 months)

11.16 months x 15 (days) = 167 days which is Approximately 5 months
off of my Home Detention Eligibility Date of January 08, 2022 which
will put me at August 2021.

Please see Exhibit[s] 3 & 4;

 

Inmate Transactions History Report, Male Pattern Risk Scoring. Sentence
Monitoring Computation Data.

(5)

Under The ‘Act, application of time credits must go towards release

from prison captivity, to wit: to Prerelease Custody or Supervised
Release; namely:

5.1 "§3632(d)(4)(C). Time credits earned under this paragraph by
prisoners who successfully participate in Evidence-Based Recidicism
Reduction Programming or Productive Activities shall be applied
towards time in Prerelease Custody or Supervised Release."

5.2 Accordingly, by The Act, my vested earned time credits from
continuing Evidence-Based Recidivism Reduction Programming and
Productive Activities through 4/25/2021 will have vested me 167 days
of earned time credits equal to 5 months off mv incarceration, and
release me to either Prerelease Custody on Home Confinement or in a
Residential Reentry Center or directly to Supervised Release is
thereby mandatory. Rut once again, the FROP through FMC Devens Case
Manager P.Surowaniec, I am told The Act has no force in the state of

Massachusetts, except as FMC Devens deems it in the institution's
interest.

5 of &
Case 1:21-cv-10967-KAR Document1-1 Filed 06/09/21 Page 6 of 8

5.3 And further, The Act requires:
"Sec. 102 §3621(2)(3). If the Sentencing Court included as a part:
of the prisoner's sentence a requirement that the prisoner be placed
on a term of Supervised Release after imprisonment. ..The Director of
the Bureau of Prisons may transfer the prisoner to begin any such term
of Supervised Release at an earlier date...based on the application
of time credits under Section 3632."

5.4 My sentence included a 10 year term of Supervised Release and under
application of The Act, makes transfer to Supervise Release the highest
application of earned time credits. This application is my due process
protected liberty interest in rights granted by the| federal law eviden-
ced by the Act.

5.5 "§3632(d)(6). In addition, the incentives described in this Subsection
shall be in addition to any other rewards or incentives for which a

prisoner may be eligible."

5.6 Case Manager P.Surowaniec informed me the Second Chance Act of 2007's
Prerelease Custody provision is incorporated in The Act, and pursuant
to that grant, Case Manager P.Surowaniec did in fact assign mel l to
180 days Reentry Center vlacement"; with The Act reauiring the maximum
amount of time, to wit: 180 days, to be allotted to me. See’ §3624(c)(2).
See also a copy of Home Confinement Placement attached hereto as -
Exhibit 2 page 3 of 5 of RCOC/HC Placement

(6) The Act establishes the unambiguos time table for FROP actions:

6.1 Section 102 of The Act states:
Implementation of System and Reccommeddations by the Rureau of Prisons.
"§3631(h)(1). Not later then 180 days after the Attorney General compl-
etes and releases the Risk and Needs Assessment System [January 15,2020].
The Director of the Bureau of Prisons shall...
(B) begin to expand the effective Evidence-Based Recidivism Reduction
Programming ot Productive Activities it offers..necessary to effectively

implement the System.

6 of 8
=

Case 1:21-cv-10967-KAR Document1-1 Filed 06/09/21 Page 7 of 8

ee

6.2 The Act made clear that the JAnuary 15, 2020, date is when the

633°

“System” must be implemented. Nevertheles, the FRBOP through FMC Devens
Case Manager P.Surowaniec as repeatedly refused to apply and enforce
application of my right to my earned time credits. The effective date
of The Act was even earlier then January 15,2020, date namely: July 19,
2019. And this fact is clear and unambiguous in The Act:

"Sec. 102 §3631(b)(2). The Amendment made by this Subsection shall take
effect beginning on the date that the Attorney General completes and
cteleases the Risk and Needs Assessment System [July 19,2019] under
Subchapter D of Chapter 229 of Title 18, United States Code, as added
by Section 101(a) of this Act."

To further support the aforementioned date of January 15, 2020, as
the manatory implementation date for the earned time credits, a memo
dated January 15, 2020, purporting to be from the "Office of Public
Affairs," states:

https://www. justice.gov/opa/pr/department- justice-
announces~enhancements-risk-assessment-system-and-
updates-first-step-act

“Today is another milestone in implementing the First Step Act,.”

said Attorney General William p. Barr. "“Reginning today, inmates will
have even greater incentive to participate in Evidence- Based ° Programs
that prepare them for productive lives after incarceration. This. is
what Congress intented with this bipartisan bill." "As, “of Janpary: 1,
2020, inmates will be assigned to particiapate™ in Evidence Based — s
Recidivism Reduction Programs and Productive Activities * paged on an
initial needs assessment conducted by the ROP. Participation and
completion of those assigned programs and activities can lead: to
placement in Prerelease Custody or a 12 month sentence reduction under
the First Step Act."..."In the interim, inmates will continue to

be assigned to programs and activities based on their risk and needs

and if eligible, will receive credit upon completion."

6.4 My eligibility was established and confirmed by Case Manager

P. Surowaniec, assessment determination, "FSA Eligible."
--See Exhibit 2-Inmate Profile--

7 of A
Case 1:21-cv-10967-KAR Document 1-1 Filed 06/09/21 Page 8 of 8

fa

(7). WHEREFORE, as my qualification for and participation in FROP
programming and educational activities particularly designated
and assigned me to obtain diminution credits by Case Manager
P. Surowaniec himself, as well as public records via case law ”
verifying such diminution credits are being awarded and calculated
under the Frist Step Act resulting in actual early release from
incarcerattion of federal inmates; named Immediate Custodian's
herein refusal to calculate my credits, will unlawfully restrains
me of my personal federal civil right of liberty junder the 14th &
5th Amendments due process and equal protection guarantee of the
Federal Constitution for my 8/08/2021 date. |

Date: Vi30/, god/ flowngy mhiyr—
7? Howell Miller

NOTARY

SUBSCRIBED AND SWORN REFORE ME this 40 day of April , 2021

In Worcester County, State of Massachusetts.

 

RAISED -SEAL

Or

 

  
  

 

 

 

S: Pe % “R@becca Peterson Wns <
= FS) Ate a Nolary Publ, Gommonweath of Massachusetts M tad ae
= * S| NOS” _ “My Sommission Expires April 19, 2024 y Commission expires:
as Lt JA. 2024

 

oN ~ ns ~

rl soo.
“Goodman V. Ortiz (Warden)

United States District Court of New Jersey
Civil Number 20-7582 (RMB)

Filed: August 25. 2020

Decided : August 25, 2020

8 of 8
